                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MICHAEL DAVITT,
                                                               No. 2:19-cv-00073-JB-KRS
                      Plaintiff,

v.

JANE DOE,

                      Defendant.


                ORDER DENYING MOTION FOR MEDICAL RECORDS

       THIS MATTER comes before the Court on Plaintiff’s motion for medical records. (Doc.

7). On February 26, 2020, the Court entered a pro se case management order instructing Plaintiff

not to file motions until such time as the Court undertook the statutory required screening

process. (Doc. 12). Although the Court’s order contained exceptions and was filed after the

instant motion, a motion for medical records nevertheless does not fall within an exception and is

premature. Consequently, Plaintiff’s motion is not properly before the Court at this time.

       IT IS, THEREFORE, ORDERED that Plaintiffs’ motion for medical records (Doc. 7)

is DENIED without prejudice.


                                                     ________________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE
